Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 06/10/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claim 20, the limitation “means for obtaining a temperature measurement from each of a first thermal sensing means and a second thermal sensing means…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” coupled with functional language “means for obtaining a temperature measurement from each of a first thermal sensing means and a second thermal sensing means…” without reciting sufficient structure to achieve the function.  Furthermore, the term “means” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “means for obtaining a temperature measurement from each of a first thermal sensing means and a second thermal sensing means …”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of "means for obtaining a temperature measurement from each of a first thermal sensing means and a second thermal sensing means …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 20, the limitation “means for determining a temperature-differential based on the temperature measurement from each of the first thermal sensing means and the second thermal sensing means…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” coupled with functional language “means for determining a temperature-differential based on the temperature measurement from each of the first thermal sensing means and the second thermal sensing means …” without reciting sufficient structure to achieve the function.  Furthermore, the term “means” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “means for determining a temperature-differential based on the temperature measurement from each of the first thermal sensing means and the second thermal sensing means …”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of "means for determining a temperature-differential based on the temperature measurement from each of the first thermal sensing means and the second thermal sensing means …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 20, the limitation “means for determining a frequency rate-of-change of the clock circuitry based at least in part on the determined temperature-differential…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because means” coupled with functional language “means for means for determining a frequency rate-of-change of the clock circuitry based at least in part on the determined temperature-differential…” without reciting sufficient structure to achieve the function.  Furthermore, the term “means” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “means for determining a frequency rate-of-change of the clock circuitry based at least in part on the determined temperature-differential…”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of "means for obtaining a temperature measurement from each of a first thermal sensing means and a second thermal sensing means …"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 21-25 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “means for obtaining a temperature measurement from each of a first thermal sensing means and a second thermal sensing means…”;. The term “means for obtaining” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of obtaining a temperature measurement from each of a first thermal sensing means and a second thermal sensing means; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of obtaining a temperature measurement from each of a first thermal sensing means and 
Claim 20 recites the limitation “means for determining a temperature-differential based on the temperature measurement from each of the first thermal sensing means and the second thermal sensing means…”;. The term “means for determining” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of determining a temperature-differential based on the temperature measurement from each of the first thermal sensing means and the second thermal sensing means; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of determining a temperature-differential based on the temperature measurement from each of the first thermal sensing means and the second thermal sensing means. Thus, for these reasons, the phrase “means for obtaining” renders claim 20 indefinite.
Claim 20 recites the limitation “means for determining a frequency rate-of-change of the clock circuitry based at least in part on the determined temperature-differential…
Claims 21-25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 20.
Please make the proper corrections.
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 20,
“…the first thermal sensing means is on a substrate on a proximal side of clock circuitry, relative to a heat source; and the second thermal sensing means is on the substrate on a distal side of the clock circuitry, relative to the heat source; means for determining a temperature-differential based on the temperature measurement from each of the first thermal sensing means and the second thermal sensing means; and means for determining a frequency rate-of-change of the clock circuitry based at least in part on the determined temperature-differential.”
Claims 21-25 are also allowed as they further limit allowed claim 20.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…an assembly of electrical components on a substrate, the assembly of electrical components comprising: the clock circuitry; a heat source; and a plurality of thermal sensors, wherein: a first thermal sensor of the plurality of thermal sensors is on the substrate on a proximal side of the clock circuitry, relative to the heat source; and a second thermal sensor of 
Claims 2-10 are also allowed as they further limit allowed claim 1.
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 11,
“…obtaining a temperature measurement from each of a first thermal sensor and a second thermal sensor, wherein: the first thermal sensor is on a substrate on a proximal side of the clock circuitry, relative to a heat source; and the second thermal sensor is on the substrate on a distal side of the clock circuitry, relative to the heat source; determining a temperature-differential based on the temperature measurement from each of the first thermal sensor and the second thermal sensor; and determining a frequency rate-of-change of the clock circuitry based at least in part on the determined temperature-differential.”
Claims 12-19 are also allowed as they further limit allowed claim 11.
Regarding claim 26, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 26,
“…obtain a temperature measurement from each of a first thermal sensor and a second thermal sensor, wherein: the first thermal sensor is on a substrate on a proximal side of clock circuitry, relative to a heat source; and the second thermal sensor is on the substrate on a distal 
Claim 27 is also allowed as they further limit allowed claim 26.
Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paralikar et al. US 2019/0190296 - The method (270) involves sensing (274) a temperature of an internal portion of an implantable medical device during a charging process.
Thrasher et al. US 2021/0240217 - The system comprises an assembly of electrical components on a substrate. 
Siu et al. US 2021/0259460 - The device has a first temperature sensor thermally connected to a heating plate (212) of the kitchen device for measuring temperature of the heating plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867